* Motion for rehearing denied, without costs, on February 15, 1949.
Case ruled by Thorp v. Landsaw, ante, p. 1.
Automobile accident.  This is a companion case to Thorp v.Landsaw, ante, p. 1, 35 N.W.2d 307, to which reference is made.  The plaintiff appeals from the order and judgment of the court changing the answers in the special verdict as to Edwin Thorp and dismissing the complaint of the plaintiff against Edwin Thorp and his insurance carrier.  It was stipulated that the bill of exceptions in the case of Thorp v. Landsaw
should be and constitute the bill of exceptions in the case ofWigchers v. Landsaw.
For the reasons stated in the case ofThorp v. Landsaw, ante, p. 1, 35 N.W.2d 307, the judgment setting aside the verdict of the jury, which found the defendant Edwin Thorp causally negligent, and rendering judgment in favor of Edwin Thorp is reversed, and the cause remanded with directions to reinstate the verdict and render *Page 12 
judgment thereon in favor of George Wigchers, administrator, against Edwin Thorp and the Metropolitan Casualty Insurance Company.
By the Court. — The judgment appealed from is reversed and the cause remanded with directions as stated in the opinion.
BROADFOOT, J., took no part.